Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozuka (US 7,661,912) in view of JP-4305558-B2, hereinafter JP’558.
Regarding claims 1 and 2, Onozuka discloses damping apparatus for damping vibrations of a tool-holding apparatus during the machining of a workpiece (See Figure 8), wherein the damping apparatus comprises a damping body 11 having a first end and a second end (See Figure 8), and wherein arranged on the two ends is a respective damping device which comprises a bearing pin (Note: the axial extensions on either side of the weight 11 into which bolts 51 are threaded) that is rigidly connected to the damping body (See Figure 8) and a bearing bush 24,25 that surrounds the bearing pin in the circumferential direction (See Figure 8; Note: the spacers 24,25 surround the axial extensions of the weight 11), wherein arranged between the bearing pin and the bearing bush 24,25 is an annular space 61a,61b which is filled with a damping fluid 62 
Regarding claim 3, Onozuka discloses the two abutment regions have the shape of a circular segment in cross section (See Figure 8) (Note: the rings 31,32,33,34 are circular in shape such that the abutment regions have a circular segment in cross section).
Regarding claim 4, Onozuka discloses wherein the two abutment regions are configured to be semicircular in cross section (See Figure 8) (Note: the rings 31,32,33,34 are circular in shape such that the abutment regions are semicircular in cross section).
Regarding claim 9, Onozuka discloses wherein the damping fluid is a silicone oil (Col. 11, Lines 12-16).
Regarding claim 10, Onozuka discloses wherein the damping body if formed of a tungsten alloy (Col. 7, Lines 16-21) (Note: tungsten alloys have a tungsten content of 90-97%).
Regarding claim 12, Onozuka discloses wherein the two sealing rings 31,32,33,34 of each damping device are of identical configuration (See Figure 8).
Regarding claim 13, Onozuka discloses the two damping devices are of identical configuration (See Figure 8).
Regarding claim 14, Onozuka discloses the damping devices are releasably connectible to the damping body (See Figure 8) (Note: the dampening devices are held in place via threaded bolts 51).
Regarding claim 15, Onozuka discloses wherein the damping devices each form an interchangeable damping module (See Figure 8) (Note: the dampening devices are held in place via threaded bolts 51).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozuka (US 7,661,912) in view of JP-4305558-B2, hereinafter JP’558, further in view of Kurlo (US 3,897,956).
Regarding claim 8, Onozuka, as modified, discloses the dampening apparatus of claim 1 as set forth above.  Onozuka does not disclose wherein the sealing rings consist of a silicone material.  Kurlo discloses an oil seal member in the form of a silicone ring 4 (See Figure 1) (Col. 2, Lines 2-4).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Onozuka, in view of Kurlo, such that the rings are formed of a silicone material in order to make the rings oil resistant.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozuka (US 7,661,912) in view of JP-4305558-B2, hereinafter JP’558, further in view of Aggarwal (US 3,690,414).
Regarding claim 11, Onozuka, as modified, discloses the dampening apparatus of claim 1 as set forth above.  Onozuka does not disclose wherein the density of the damping body is at least 17 g/cm^3.  Agaarwal discloses a dampening element formed of tungsten alloy having a density of 18.25 g/cm^3 (Col. 2, Lines 48-57).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Onozuka, in view of Agaarwal, such that the density is at least 17 g/cm^3 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Allowable Subject Matter
Claims 5-7 and 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722